717 S.E.2d 736 (2011)
STATE
v.
Melvin Charles KING.
No. 385A11-1.
Supreme Court of North Carolina.
October 5, 2011.
Anne M. Middleton, Assistant Attorney General, for State of North Carolina.
Eddie H. Meacham, Pinehurst, for King, Melvin Charles.
Maureen Krueger, District Attorney, for State of North Carolina.
*737 The following order has been entered on the motion filed on the 3rd of October 2011 by State of NC for Extension of Time to File Brief:
"Motion Allowed by order of the Court in conference, this the 5th of October 2011."
State of NC shall have up to and including the 17th day of October 2011 to file and serve his/her brief with this Court.